     Case 2:15-cv-11150 Document 12 Filed 01/04/21 Page 1 of 2 PageID #: 54




                          UNITED STATES DISTRICT COURT
                        SOUTHERN DISRICT OF WEST VIRGINIA
                                 AT CHARLESTON

OHIO VALLEY ENVIRONMENTAL
COALITION, et al.,

                       Plaintiffs,

v.                                                           Civil Action No. 2:15-11150

MINGO LOGAN COAL COMPANY

                       Defendant.


                               STIPULATION FOR DISMISSAL

       Pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii), the parties to this action

hereby stipulate to the dismissal of this action with prejudice. Each party agrees to bear their

own costs and fees related to this action.

                                                      Respectfully submitted,

                                                      /s/ J. Michael Becher______
                                                      J. Michael Becher (W.Va. Bar 10588)
                                                      Appalachian Mountain Advocates
                                                      P.O. Box 507
                                                      Lewisburg, WV 24901
                                                      304-382-4798
                                                      mbecher@appalmad.org

                                                      Counsel for Plaintiffs


                                                      /s/ Robert McLusky__________
                                                      Robert McLusky (W.Va. Bar 2489)
                                                      Jackson Kelly, PLLC
                                                      P.O. Box 553
                                                      Charleston, WV 25322
                                                      304-340-1000
                                                      rmclusky@jacksonkelly.com

                                                      Counsel for Defendant
    Case 2:15-cv-11150 Document 12 Filed 01/04/21 Page 2 of 2 PageID #: 55




                                CERTIFICATE OF SERVICE

       I, J. Michael Becher, hereby certify that on January 4, 2021, I served the foregoing

Stipulation for Dismissal through the Court’s CM/ECF system, which will provide notification to

the following:



Robert McLusky: rmclusky@jacksonkelly.com

Douglas Crouse: dcrouse@jacksonkelly.com



                                                                   /s/ J. Michael Becher
